Citation Nr: 1734746	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury/sty.

2.  Entitlement to service connection for residuals of a right hand injury.

3.  Entitlement to service connection for status post repaired left inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Original jurisdiction of the claims now resides with the RO in New Orleans, Louisiana.

In August 2016, the Board remanded the claims to schedule the Veteran for hearing before the Board.

In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The Board notes that the Veteran has filed a notice of disagreement at the RO concerning a claim for service connection or bilateral hearing loss as shown in the electronic claims file (VBMS).  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of addressing the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the appeal issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board regrets additional delay but finds further development is necessary to fully satisfy the duty to assist.

Service treatment records (STRs) show diagnosis of sty in the left eye in April 1980 and treatment for an abrasion to the eye in February 1981.  In addition, the Veteran sustained a laceration to the right hand below the thumb in February 1982.  He was diagnosed with a left inguinal hernia in July 1982, after separation from service on a routine employment physical.

The Veteran currently contends that his sight is blurry and he is partially blind in his left eye on account of his in-service eye injuries and that he has weakness and occasional locking of his right hand as a result of his in-service hand injury.  See December 2011 VA Form 9.  He complains of continuous, daily nerve pain and arthritis in his hand.  Id.  In addition, he reports having pain and weakness on the left side ever since his hernia surgery in 1982; he continues to contend that the hernia existed, and was identified, while he was on active duty. 

The claims were denied because the evidence did not contain medical evidence of current disabilities.  In addition, the Veteran failed to report for examinations scheduled in May 2014.  However, he provided testimony at a May 2017 hearing before the Board.  He testified as to his injuries in service and regarding the symptoms he presently experiences, to include difficulty seeing out of his left eye, pain in his hand and pain on his left side.  He also indicated he was receiving Social Security Administration (SSA) disability benefits and private treatment for his current disabilities.  He reported that these records would be relevant to all three of his claims.

As the Board is on notice that the SSA disability records may be relevant to the claims on appeal, a duty arises to retrieve them.  Cohen v. Brown, 10 Vet. App. 128, 151 (1997) (noting that "VA has a duty to assist in gathering social security records when put on notice that the veteran is receiving social security benefits").

Given that remand is necessary for these records, the Board finds it appropriate to give the Veteran the opportunity to provide private treatment records demonstrating treatment or diagnoses of current disabilities as mentioned at his Board hearing.  See 38 U.S.C.A. § 5103A (b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323   (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

Lastly, pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, the STRs demonstrate injuries to the left eye and right hand during service and the Veteran has provided lay testimony as to current symptomatology which he believes stems directly from those in-service injuries.  As there is not enough evidence to grant the claims, the Board finds it appropriate to attempt again to schedule the Veteran for VA examinations regarding his eye and hand claims.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file all pertinent private treatment records that have not already been obtained.  All requests and responses, positive and negative, must be documented in the claims file.  If the requested records are unavailable, the Veteran should be so notified so he can provide those records himself, if possible.

3.  Schedule the Veteran for a VA examination to assess the nature and etiology of any current residuals from in-service injuries to the left eye.

The Veteran's claims file should be made available to, and reviewed by the examiner.  Upon review of the record, and after examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any current left eye condition or disability had its onset in, or is otherwise related to his period of active duty service, to include diagnosis of sty in the left eye in April 1980 and treatment for an abrasion to the eye in February 1981.  

A rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner must explain why this is so.

4.  Schedule the Veteran for a VA examination to assess the nature and etiology of any current residuals from an in-service injury to the right hand.

The Veteran's claims file should be made available to, and reviewed by the examiner.  Upon review of the record, and after examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any right hand condition or disability, to include nerve damage and/or arthritis, had its onset in, or is otherwise related to his period of active duty service, to include a laceration to the right hand in February 1982.

A rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner must explain why this is so.

5.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




